Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 9/27/2021, with respect to the provisional nonstatutory double patenting rejection have been fully considered and are persuasive. The amendments to claim 11 differentiate the claim from that of copending Application No. 16/273,715. Therefore, the provisional nonstatutory double patenting rejection of claims 11 and 13-14 has been withdrawn. 
Applicant’s arguments with respect to claim 1 and Cox (U.S. 2010/0191323) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9/27/2021 regarding Mort et al. (U.S. 10,524,939) have been fully considered but they are not persuasive. The Applicant argues the “first section 12” of Mort et al. comprises the “anchor portion,” and not the “the at least one strand.” The Examiner respectfully disagrees. In Mort et al., the anchor portion (12) is comprised of the at least one strand (16) wherein the configuration of the strand comprises the anchor portion (12), and the strand itself is interpreted as the at least one strand. This meets the limitations of claim 1 as the portion of the at least one strand (16) which directly interfaces with the tubular stent body (14) would be interpreted as connecting the remaining portion of the at least one strand which comprises the anchor portion (12) with the tubular stent body (14).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 15, these claims are considered indefinite due to the limitation that “the strand is configured to collapse the end of the tubular stent body upon receipt of a tension force when the tubular stent body and the anchor portion are detached.” As the amendments to line 1 of claims 6 and 15 changed the recitation of the “strand” to a “cord,” it is believed that the recitations of the “strand” in line 2 of claims 6 and 15 were intended to also refer to the “cord” and not the “strand.” Therefore, for the purposes of examination, the “strand” of claims 6 and 15, line 2, will be interpreted as the “cord.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandelidis et al. (U.S. 8,888,841).
Regarding claim 1, Pandelidis et al. discloses a stent comprising: a tubular stent body (1500, Fig. 16) having a lumen extending therethrough; and an anchor portion (1510) attached to an end of the tubular stent body (1500), wherein the lumen continues through the anchor portion (1510; Fig. 16), and wherein the anchor portion (1510) includes at least one opening (Fig. 16), wherein the anchor portion (1510) is detachable from the tubular stent body (1500) while the stent is in a deployed state, as the strand (1100) connecting the anchor portion (1510) and the tubular stent body (1500) is configured to degrade quickly (col. 10, line 60 – col. 11, line 6), therefore leaving the anchor portion (1510) and the tubular stent body (1500) disconnected once degraded; wherein the tubular stent body (1500) is secured to the anchor portion (1510) with at least one strand (1100), and wherein the at least one strand (1100) is formed of a bioabsorbable material (col. 10, line 60 – col. 11, line 6), such that the at least one strand weakens over time when the stent is deployed in a patient body.
Additionally, as the claims contain a substantial amount of functional language ("configured for", "configured to", etc.), Applicant is reminded that, per MPEP 2114, apparatus claims must be structurally distinguishable from the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Regarding the limitation that the openings of the anchor portion be configured to facilitate tissue ingrowth, this limitation is considered functional and the device of Pandelidis et al. is considered as meeting these limitations as the openings of Pandelidis et al. would allow and therefore facilitate tissue ingrowth.
Regarding claim 2, Pandelidis et al. discloses the stent of claim 1, wherein the anchor portion (1510) includes a second bioabsorbable material configured to degrade at a predetermined rate (col. 12, lines 55-56). 
Regarding claim 3, Pandelidis et al. discloses the stent of claim 1, wherein the at least one strand (1100) extends through a crown of the anchor portion (1510), as the at least one strand (1100) extends through the distal-most peaks of the anchor portion (1510; Fig. 16), which could be interpreted as the crown.
Regarding claim 4, Pandelidis et al. discloses the stent of claim 1, wherein the at least one strand (1100) is formed of a material that degrades at a faster rate than a material of the anchor portion (1510) when the anchor portion (1510) and the strand are located in a human body (col. 10, line 60 – col. 11, line 6).
Regarding claim 5, Pandelidis et al. discloses the stent of claim 3, wherein the at least one strand (1100) is configured to disengage from at least one of the tubular stent body (1500) and the anchor portion (1510) to detach the anchor portion (1510) from the tubular stent body (1500), as the strand (1100) connecting the anchor portion (1510) and the tubular stent body (1500) is configured to degrade quickly (col. 10, line 60 – col. 11, line 6), therefore disengaging and leaving the anchor portion (1510) and the tubular stent body (1500) disconnected once degraded.

Regarding claims 1 and 10, a different interpretation of Pandelidis et al. than considered above discloses a stent comprising: a tubular stent body (1510, Fig. 16) having a lumen extending therethrough; and an anchor portion (1500) attached to an end of the tubular stent body (1510), wherein the lumen continues through the anchor portion (1500; Fig. 16), and wherein the anchor portion (1500) includes at least one opening (Fig. 16), wherein the anchor portion (1500) is detachable from the tubular stent body (1510) while the stent is in a deployed state, as the strand (1100) connecting the anchor portion (1500) and the tubular stent body (1510) is configured to degrade quickly (col. 10, line 60 – col. 11, line 6), therefore leaving the anchor portion (1500) and the tubular stent body (1510) disconnected once degraded; wherein the tubular stent body (1510) is secured to the anchor portion (1500) with at least one strand (1100), and wherein the at least one strand (1100) is formed of a bioabsorbable material (col. 10, line 60 – col. 11, line 6), such that the at least one strand weakens over time when the stent is deployed in a patient body (claim 1), further comprising a second removable stent portion (1500’) coupled to a second end of the tubular stent body (1510; Fig. 16; claim 10).
Additionally, as the claims contain a substantial amount of functional language ("configured for", "configured to", etc.), Applicant is reminded that, per MPEP 2114, apparatus claims must be structurally distinguishable from the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Regarding the limitation that the openings of the anchor portion be configured to facilitate tissue ingrowth, this limitation is considered functional and the device of Pandelidis et al. is considered as meeting these limitations as the openings of Pandelidis et al. would allow and therefore facilitate tissue ingrowth.

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mort et al. (U.S. 10,524,939).
Regarding claim 1, Mort et al. discloses a stent comprising: a tubular stent body (14, Fig. 1) having a lumen extending therethrough; and an anchor portion (12) attached to an end of the tubular stent body (14), wherein the lumen continues through the anchor portion (12), and wherein the anchor portion (12) includes at least one opening (Fig. 1) configured to facilitate tissue ingrowth (col. 6, lines 27-32), wherein the anchor portion (12) is detachable from the tubular stent body (14) while the stent is in a deployed state (col. 5, lines 33-35), wherein the tubular stent body (14) is secured to the anchor portion (12) with at least one strand (16) as the portion of the at least one strand (16) which directly interfaces with the tubular stent body (14) would be interpreted as connecting the remaining portion of the at least one strand which comprises the anchor portion (12) with the tubular stent body (14), and wherein the at least one strand (16) is formed of a bioabsorbable material such that the at least one strand weakens (16) over time when the stent is deployed in a patient body (col. 5, lines 37-40).
Regarding claim 6 as best understood, Mort et al. discloses the stent of claim 1, further comprising a cord (24) secured to the end of the tubular stent body (14), wherein the strand (24) is configured to collapse the end of the tubular stent body (14) upon receipt of a tension force when the tubular stent body (14) and the anchor portion (12) are detached (col. 5, lines 13-28; Fig. 6).
Regarding claim 7, Mort et al. discloses the stent of claim 1, wherein the tubular stent body (14) includes a covering (22) to prevent tissue ingrowth (col. 4, lines 63-64).
Regarding claim 8, Mort et al. discloses the stent of claim 1, wherein the end of the tubular stent body (14) includes a flange (col. 1, lines 58-60), and wherein the flange has a diameter that is larger than a diameter of a central portion of the tubular stent body (14; Fig. 1).
Regarding claim 9, Mort et al. discloses the stent of claim 8, wherein a diameter of the anchor portion (12) is larger than the diameter of the central portion of the tubular stent body (14; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mort et al. (U.S. 10,524,939) in view of Pandelidis et al. (U.S. 8,888,841).
Regarding claims 11 and 13, Mort et al. discloses a stent comprising: a tubular stent body (14) having a lumen extending therethrough, wherein the tubular stent body (14) includes a covering (22) to prevent tissue ingrowth (col. 4, lines 63-64); and an anchor portion (12) attached to an end of the tubular stent body (14), wherein the lumen continues through the anchor portion (12), and wherein the anchor portion (12) includes at least one opening (Fig. 1) configured to facilitate tissue ingrowth (col. 6, lines 27-32), wherein the anchor portion (12) includes a first bioabsorbable material configured to degrade at a first predetermined rate (col. 5, lines 37-40).
Mort et al. does not disclose that the anchor portion is attached to an end of the tubular stent body via at least one strand wherein the at least one strand includes a second bioabsorbable material that degrades at a second predetermined rate that is different than the first predetermined rate (claim 11) or that the second predetermined rate is faster than the first predetermined rate (claim 13). Mort et al. also discloses that the stent may be positioned in an artery or vein (col. 4, lines 8-14), which are environments wherein a physiological fluid containing chlorides such as blood would be present. Pandelidis et al. discloses a partially bioabsorbable stent analogous to that of Mort et al. The stent Pandelidis et al. includes at least one strand (1100, Fig. 16) which is used to attach a bioabsorbable anchor portion (1510) to a biostable tubular stent body (1500). Using a separate strand as a connector helps to avoid uncontrolled galvanic reactions between the permanent and absorbable metals in the presence of physiological fluid containing chlorides (col. 4, lines 9-12). Additionally, Pandelidis et al. discloses that the at least one strand includes a second bioabsorbable material that degrades at a second predetermined rate that is different and faster than the first predetermined rate of degradation of the bioabsorbable anchor portion (1510) in order to avoid the formation of large fragments formed by fragments of the partially degraded anchor connected by intact portions of the at least one strand (col. 10, line 60 – col. 11, line 6). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Mort et al. with the teachings of Pandelidis et al. by connecting the anchor portion is to the end of the tubular stent body via at least one strand wherein the at least one strand includes a second bioabsorbable material that degrades at a second predetermined rate that is different than the first predetermined rate (claim 11), wherein the second predetermined rate is faster than the first predetermined rate (claim 13), in order to avoid uncontrolled galvanic reactions between the permanent and absorbable metals in the presence of physiological fluid containing chlorides and to avoid the formation of large fragments formed by fragments of the partially degraded anchor connected by intact portions of the at least one strand.
Regarding claim 12, the present combined citation of Mort et al. in view of Pandelidis et al. discloses the stent of claim 11. Additionally, Mort et al. discloses that the anchor portion (12) is configured to detach from the tubular stent body (14) when the stent is deployed within a patient body (col. 5, lines 33-35).
Regarding claim 15 as best understood, the present combined citation of Mort et al. in view of Pandelidis et al. discloses the stent of claim 11. Additionally, Mort et al. discloses that the stent further comprises a cord (24) secured to the end of the tubular stent body (14), wherein the cord (24) is configured to collapse the end of the tubular stent body (14) upon receipt of a tension force when the tubular stent body (14) and the anchor portion (12) are detached (col. 5, lines 13-28; Fig. 6).
Regarding claim 16, the present combined citation of Mort et al. in view of Pandelidis et al. discloses the stent of claim 11. Additionally, Mort et al. discloses that the end of the tubular stent body (14) includes a flange (col. 1, lines 58-60), and wherein the flange has a diameter that is larger than a diameter of a central portion of the tubular stent body (14; Fig. 1).
Regarding claim 17, the present combined citation of Mort et al. in view of Pandelidis et al. discloses the stent of claim 16. Additionally, Mort et al. discloses that a diameter of the anchor portion (12) is larger than the diameter of the central portion of the tubular stent body (14; Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774